Citation Nr: 1200877	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), as of May 7, 2009.

2.  Entitlement to a TDIU, prior to May 7, 2009.

3.  Entitlement to a rating greater than 40 percent for degenerative joint changes of the lumbosacral spine.

4.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected degenerative joint changes of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to March 1978, June 1979 to May 1983, and January 1984 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to a disability rating greater than 40 percent for degenerative joint changes of the lumbosacral spine and denied entitlement to service connection for a cervical spine disorder.

In January 2010 and March 2010, the Nashville RO denied entitlement to a TDIU.  However, as the Veteran has a pending claim for an increased rating for degenerative joint changes of the lumbosacral spine and asserts that he cannot work due to this service-connected disability, a claim for TDIU is considered "part and parcel" of the claim for benefits of the underlying disability such that the issue of entitlement to a TDIU is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  As the Veteran meets the schedular prerequisites for consideration of a TDIU under 38 C.F.R. § 4.16(a) as of May 7, 2009, as discussed below, the claim for entitlement to a TDIU has been bifurcated in the interest of fairness to the Veteran.

In March 2011, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge.

The issues of entitlement to a TDIU, prior to May 7, 2009; entitlement to a rating greater than 40 percent for degenerative joint changes of the lumbosacral spine; and entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected degenerative joint changes of the lumbosacral spine, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

As of May 7, 2009, the Veteran's service-connected disabilities are so severe as to preclude all substantially gainful employment consistent with his education and occupational background.  


CONCLUSION OF LAW

As of May 7, 2009, the criteria for a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1115, 5107 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants entitlement to a TDIU as of May 7, 2009.  The remaining issues are addressed in the Remand order below.  Any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary with regard to this issue as this award represents a complete grant of the benefit sought on appeal with regard to the TDIU component of the Veteran's claim for an increased rating for degenerative joint changes of the lumbosacral spine, for the time period beginning on May 7, 2009.
 
The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more or (2) two or more disabilities where there is (a) at least one disability is ratable at 40 percent or more and (b) sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342, 356 (2000), the court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

A Veteran may be considered as unemployable upon termination of employment on account of his service-connected disabilities, or where special consideration was given on account of the same, if it is satisfactorily shown that he or she is unable to secure further employment.  See 38 C.F.R. § 4.18.  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  See Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  So even if the Veteran does not meet the threshold minimum percentage standards in § 4.16(a), extra-schedular consideration is to be given.  Id.; see also 38 C.F.R. § 3.321(b)(1).

The Veteran is currently service-connected for a mood disorder (50 percent disabling), degenerative joint changes of the lumbosacral spine (40 percent disabling), asthma (30 percent disabling), and residuals of a left ankle sprain (10 percent disabling).  As of May 7, 2009, he had a total combined disability rating of 80 percent.  Before that date, his combined disability rating was 60 percent.  Additionally, the Veteran's mood disorder and degenerative joint changes of the lumbosacral spine may be considered as one disability since they arise out of a common etiology, but service connection was not granted for a mood disorder until May 7, 2009.  38 C.F.R. § 4.16(a).  Therefore, the Veteran satisfies the threshold minimum criteria for consideration of a TDIU as of May 7, 2009, under the Veteran's currently assigned ratings.  

The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The Veteran worked as a correctional officer for 15 years and served in the Army for 17 years.  The record contains numerous statements from the Veteran's coworkers and supervisors at the Department of Corrections attesting to the Veteran's profound limitations at work, which ultimately led him to retire early.  Furthermore, in December 2009, a VA examiner determined that the Veteran's medical problems, listed in the report as a spinal disc condition, bronchial asthma, and limited motion of an ankle, prevent him from being able to work.  As the Veteran's service-connected disabilities are the only medical problems discussed in the examination report, the Board finds that the examiner's opinion is not impermissibly based on the Veteran's nonservice-connected conditions.  See 38 C.F.R. §§ 4.16(a).  

Therefore, on the evidence of record, specifically in consideration of the Veteran's past work experience in corrections and the severity of his physical and mental symptoms, and resolving all doubt in favor of the Veteran, the Board has determined that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities, and that entitlement to a TDIU is therefore warranted as of May 7, 2009.  See 38 C.F.R. § 4.16(a); see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to a TDIU is granted, as of May 7, 2009.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At his March 2011 hearing, the Veteran testified that he had an upcoming appointment at the VA Medical Center (VAMC) in Murfreesboro, Tennessee, in April 2011.  The Veteran's representative stated that an MRI was taken in December 2010 and would be made part of the record.  Neither of these medical reports is present in the claims folder.  Therefore, on remand, any additional VA treatment records for the Veteran showing treatment for his back disorders should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

The Veteran also testified that received treatment from a private pain specialist in Crossville, Tennessee, in 2007 or 2008.  An effort should also be made to obtain these records on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

The Veteran contends that he currently suffers from a cervical spine disorder that resulted from his service-connected degenerative joint changes of the lumbar spine.  VA treatment records show complaints of cervical pain spreading upward from his lower back, and the Veteran testified that his private treatment records from the pain clinic in Crossville show that his "spinal cord was being squeezed shut" as a result of his lower back disability.  The May 2008 VA examiner noted that the Veteran developed neck pain after a fall from a ladder in 2006, but the Veteran asserts that this history is a mischaracterization; he asserts that he did not have neck pain until two years after the fall.  Furthermore, he asserts that his private treatment records from the pain clinic in Crossville show that he did not incur any injury as a result of the fall.  As the Veteran has not been afforded a VA examination with the opportunity to obtain an etiological opinion with regard to his claimed cervical spine disorder, such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran's VA treatment records consistently show that his back pain has worsened since the May 2008 VA examination.  Accordingly, on remand, the Veteran should be provided with a VA examination in order to assess the current severity of the Veteran's service-connected degenerative joint changes of the lumbosacral spine.  38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination nearly two years old is too remote to be contemporaneous where appellant submitted evidence indicating that the disability had worsened).

As final matter, the Board notes that the Veteran is currently ineligible for schedular consideration of a TDIU prior to May 7, 2009, under the ratings assigned by the RO because he does not have a single disability rated at 60 percent or a combined disability of 70 percent or more prior to that date.  See 38 C.F.R. § 4.16(a).  Given that the issues for consideration on remand could result in eligibility for a TDIU on a schedular basis, the Board finds that the claim for a TDIU, prior to May 7, 2009, is inextricably intertwined with the claims for entitlement to a rating greater than 40 percent for degenerative joint changes of the lumbosacral spine and entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected degenerative joint changes of the lumbosacral spine.  Therefore, the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, appellate action on the TDIU claim, prior to May 7, 2009, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his spine disorders, from the VA Medical Center in Murfreesboro, Tennessee, dated since April 2010, and from the VA Medical Center in Nashville, Tennessee, to include the Community-Based Outpatient Clinic in Cookeville, Tennessee, dated since February 2010.

2.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for any additional medical records that he would like VA to obtain.  Of particular interest are any private treatment records from the private pain specialist in Crossville, Tennessee, for the period from 2006 forward, as well any records of treatment for the fall he suffered in September 2006.  

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of his cervical spine.  The Veteran's claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail. 

The examiner is requested to provide an opinion as to the diagnosis and etiology of any cervical spine disorder found to be present.  In providing this opinion, the examiner should address the findings of the May 2008 VA examiner and the objections of the Veteran with regard to a fall from a ladder in September 2006.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disorder was (a) proximately due to, (b) the result of, or (c) aggravated by the Veteran's service-connected degenerative joint changes of the lumbosacral spine.  

If such aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cervical spine disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected degenerative joint changes of the lumbosacral spine.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Schedule the Veteran for a VA orthopedic/ neurological examination to assess the current severity of his degenerative joint changes of the lumbosacral spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be conducted.

In consideration of the medical evidence of record and the Veteran's lay descriptions of his symptomatology, the examiner should provide the following information:

(a) Identify and describe in detail all residuals attributable to the Veteran's service-connected degenerative joint changes of the lumbosacral spine, to include any neurological disabilities. 

(b) With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

(c) Provide the ranges of motion of the Veteran's lumbosacral spine, i.e. forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, in degrees.  

(d) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(e) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(f) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  For example, if the Veteran's range of motion is likely to be further reduced by debilitating pain after repeated sitting and standing, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(g) Determine whether the Veteran's degenerative joint changes of the lumbosacral spine cause instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(h) State whether the Veteran's has ankylosis of the lumbosacral spine, and, if so, whether it is favorable or unfavorable.  

(i)  An "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7345, Note (2).  Has the Veteran experienced incapacitating episodes due to his degenerative joint changes of the lumbosacral spine?  If so, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the medical evidence leading to the objective conclusions. 

5.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

6.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


